Exhibit 10.1

 

[g232352ksi001.jpg]

 

2800 Wells Branch Parkway

Austin, Texas  78728

 

December 15, 2016

 

Mr. Robert L. R. Munden

EVP, General Counsel & Secretary

205 Vista Robles St.

San Antonio, Texas  78232

 

Dear Robert:

 

As you know, Harte Hanks, Inc. (“Harte Hanks”) is undergoing a period of
leadership transition within the finance function.  We consider your continued
service and dedication to Harte Hanks essential to our future success, and we
appreciate the additional time and effort you will expend while serving as Harte
Hanks’ interim Chief Financial Officer.  To induce your continued employment,
Harte Hanks is providing you the opportunity to earn a retention bonus, as
described in this letter agreement.

 

In recognition of your continued service with Harte Hanks through
(i) December 31, 2017 or (ii) the occurrence of a “change in control” (as
defined in your current amended and restated severance agreement with Harte
Hanks) (the “Retention Date”), Harte Hanks will pay you a bonus of $125,000 (the
“Retention Bonus”).

 

If you are eligible to receive the Retention Bonus, it will be paid to you in
one lump sum cash payment in the first administratively feasible payroll cycle
after the applicable Retention Date, and it will be subject to all applicable
withholdings and deductions required by law.  If your employment is terminated
(or notice of termination is given) prior to the Retention Date for any reason
whatsoever you will forfeit the Retention Bonus and will not be entitled to any
payment in respect thereof.

 

Your employment remains at-will, meaning that either you or Harte Hanks may
terminate your employment relationship at any time and for any reason, with or
without cause.  You acknowledge and agree that neither Harte Hanks nor any of
its affiliates, officers, or agents makes or has made any representation about
the tax consequences of any payments or benefits offered to you under this
letter.  The amounts and benefits provided pursuant to this letter are intended
to comply with the short term deferral exception to Section 409A of the Internal
Revenue Code (the “Code”), set forth in Treas. Reg. § 1.409A-1(b)(4), and shall
be interpreted accordingly.

 

hartehanks.com

 

--------------------------------------------------------------------------------


 

Harte Hanks has the authority to interpret all of the terms of this letter
agreement and the Retention Bonus payable hereunder.  Determinations and
interpretations by Harte Hanks in this respect will be final and conclusive. 
This letter agreement contains all of the understandings and representations
between Harte Hanks and you relating to the Retention Bonus and supersedes all
prior and contemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to the
Retention Bonus.  This letter agreement may not be amended or modified unless in
writing signed by both Harte Hanks and you.  This letter agreement, for all
purposes, shall be construed in accordance with the laws of Texas without regard
to conflicts-of-law principles and applicable federal law.

 

Kind regards,

 

 

 

 

 

 

 

 

/s/ Andrew P. Harrison

 

 

Andrew P. Harrison

 

 

EVP & CHRO

 

 

 

 

 

AGREED AND ACCEPTED:

 

/s/ Robert L. R. Munden

 

 

[Name] Robert L. R. Munden

 

 

Date:

12/15/16

 

--------------------------------------------------------------------------------